Citation Nr: 1031083	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  04-44 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.  Entitlement to service connection for neuropathy of the left 
upper extremity, to include as secondary to service-connected 
diabetes mellitus and/or service-connected residuals of a shell 
fragment wound of the back.

2.  Entitlement to an increased disability rating for service-
connected residuals of a shell fragment wound of the back, to 
include a scar, currently evaluated 10 percent disabling.

3.  Entitlement to a compensable disability rating for service-
connected residuals of a shell fragment wound of the buttocks, to 
include a scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
December 1968 to November 1970.  Service in Vietnam and receipt 
of the Combat Infantryman Badge is indicated by the record.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a May 2004 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  

Neuropathy claim

The RO denied the Veteran's service-connection claim for 
neuropathy of the left upper extremity in the above-referenced 
May 2004 rating decision.  The Veteran disagreed and perfected an 
appeal as to that issue.  The Board has remanded this issue 
twice, for procedural development in June 2007 and evidentiary 
development in June 2009.  Such was achieved and the Veteran's 
claims file has been returned to the Board for further appellate 
review.

 Shell fragment claims

In its May 2004 rating decision, the RO also denied the Veteran's 
claims for increased disability ratings for his service-connected 
residuals of shell fragment wounds, to include scars, of the back 
and buttocks.  The Veteran disagreed and perfected an appeal as 
to these two issues as well.

In June 2007, the Board remanded these claims for additional 
procedural development.  After such was achieved, the Board 
denied both of the Veteran's increased rating claims in June 
2009.  The Veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims (the Court).    

In a March 2010 Order, the Court adopted a March 2010 Joint 
Motion for Partial Remand, and vacated the Board's June 2009 
denial as to these two increased rating claims.  In essence, the 
Joint Motion indicated that the Board failed to fulfill its duty 
to assist when it did not obtain a medical examination and 
opinion to determine whether the Veteran has muscle damage 
resulting from his shell fragment wounds.  See the March 2010 
Joint Motion, page 1.  The Joint Motion noted that all other 
issues decided or remanded by the Board in its June 2009 decision 
[to include, the Veteran's ulnar neuropathy claim currently on 
appeal] were to remain undisturbed.  Id.  

The Veteran's file has been returned to the Board.  The Board 
subsequently sent the Veteran a letter in June 2010, notifying 
him that he may submit any additional argument or evidence in 
relation to his claims.  In response, the Veteran indicated that 
he had no additional evidence to submit.  See the Veteran's 90-
Day Letter Response Form, received by the Board on July 1, 2010.  

Issues not on appeal

In June 2009, the Board denied the Veteran's increased rating 
claim for diabetes mellitus, as well as his request to reopen his 
service-connection claim for a bilateral leg disability.  The 
Veteran appealed these issues to the Court.  However, in its 
March 2010 Order, the Court dismissed all of the Veteran's 
appeals other than those relating to the Veteran's shell fragment 
wound residuals.   Accordingly, the Board's decisions as to the 
Veteran's diabetes and leg disability claims are final.                 
See 38 C.F.R. § 20.1100 (2009).

Remanded issues

Per the instructions of the March 2010 Joint Motion, the 
Veteran's increased rating claims for residuals of shell fragment 
wounds to the back and buttocks are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not support a finding that the 
Veteran's current left arm neuropathy is related to his military 
service.

2.  The evidence of record does not indicate that a nexus exists 
between the Veteran's service-connected diabetes mellitus and his 
currently diagnosed left arm neuropathy.

3.  The evidence of record does not indicate that a nexus exists 
between the Veteran's service-connected residuals of a shell 
fragment wound of the back and his currently diagnosed left arm 
neuropathy.


CONCLUSIONS OF LAW

1.  The Veteran's left arm neuropathy was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  The Veteran's left arm neuropathy is not caused or aggravated 
by his service-connected diabetes mellitus.  38 C.F.R. §3.310 
(2009).

3.  The Veteran's left arm neuropathy is not caused or aggravated 
by his service-connected residuals of a shell fragment wound of 
the back.  38 C.F.R. §3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted above, the Board remanded the Veteran's service-
connection claim for neuropathy of the left upper extremity in 
both June 2007 and June 2009.  In June 2007, the Board instructed 
the agency of original jurisdiction (AOJ) to furnish the Veteran 
with notice in compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA), as well as with specific notice of the 
information and evidence needed to substantiate a service-
connection claim on a secondary basis.  Such was achieved via a 
letter from the RO to the Veteran dated July 20, 2007, and the 
Veteran's claim was readjudicated in an April 2009 supplemental 
statement of the case (SSOC).

In June 2009, the Board instructed the AOJ to schedule the 
Veteran for a VA examination to determine the etiology of his 
left upper extremity neuropathy.  The RO was then to readjudicate 
the Veteran's claim.  The Veteran appeared for a VA neurological 
examination in July 2009.   The report of examination has been 
incorporated in the Veteran's claims folder, and the VA 
examiner's medical opinions were substantially responsive to the 
Board's June 2009 inquiries.  The Appeals Management Center (AMC) 
readjudicated the Veteran's claim in an April 2010 SSOC.  

Thus, the Board's remand instructions have been fully complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letters mailed in January 2004, July 2007, and February 
2008.  To the extent that the Veteran may not have been provided 
with complete notice until after the initial adjudication, the 
Board finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  Following the provision of the 
required notice and the completion of all indicated development 
of the record, the RO readjudicated the Veteran's claim in April 
2009 and April 2010.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  There 
is no indication or reason to believe that the ultimate decision 
of the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.  
The Board also notes that the Veteran's service treatment 
records, and post-service   VA and private treatment records have 
been associated with his claims file.  Neither the Veteran nor 
his representative has identified any outstanding evidence, to 
include any other medical records, that could be obtained to 
substantiate his service-connection claim.  The Board is also 
unaware of any such outstanding evidence. 

With respect to the VA examinations conducted in conjunction with 
this appeal, the Board observes that the findings contained 
therein are more than adequate to adjudicate the Veteran's 
neuropathy claim.  The Veteran was provided with a VA diabetes 
examination in September 2003, and a VA neurological examination 
in July 2009.  The examination reports reflect that each examiner 
reviewed the Veteran's past medical history, recorded his current 
complaints, conducted an appropriate examination, and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining VA examinations or 
opinions as to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claim were insignificant and 
nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. § 
3.103 (2009).  He has retained the services of a representative, 
and he declined an opportunity for a personal hearing.

Accordingly, the Board will address the merits of the Veteran's 
neuropathy claim.




Relevant law and regulations

In general, service connection may be granted for a disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002);            38 C.F.R. § 3.303.  
Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
or aggravated in service.  38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current disability.           
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the Board will apply the former 
version of the regulation.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 
"Satisfactory evidence" is credible evidence. Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent 
evidence may be rebutted only by clear and convincing evidence to 
the contrary.   38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In this case, the Veteran contends that he injured his left arm 
during service and subsequently developed numbness in his left 
arm and hand.  He asserts that his currently diagnosed left ulnar 
neuropathy is directly related to this in-service injury.  In the 
alternative, the Veteran asserts that his neuropathy was caused 
or aggravated by his service-connected diabetes mellitus and/or 
by his service-connected residuals of a shell fragment wound of 
the back.  The Board will address each assertion in turn. 

As noted above, to establish service connection for the claimed 
disorder on a direct basis, there must be (1) evidence of a 
current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the two.  See Hickson, 12 Vet. App. at 253.  

In this case, it is undisputed that the Veteran currently has 
left ulnar neuropathy.  See the July 2009 VA examiner's report, 
page 2.  Hickson element (1) is therefore satisfied. 

With respect to crucial Hickson element (2), in-service disease 
or injury, the Board will separately address disease and injury.

Concerning in-service disease, the Veteran's service treatment 
records do not reflect that the Veteran complained of, received 
treatment for, or was diagnosed with any neurological disease 
affecting his left arm during his two years of active duty 
service.  The Veteran's November 1970 separation examination 
report pertinently indicated a "normal" clinical evaluation of 
the Veteran's upper extremities as well as his neurological 
system, and the Veteran specifically noted on the report that his 
medical condition was "excellent."  See the Veteran's November 
9, 1970 Report of Medical Examination.  Accordingly, in-service 
neurological disease of the left arm is not demonstrated.

Concerning in-service injury, the Veteran has contended that he 
injured his arm in the Army in August 1970.  More specifically, 
the Veteran stated that he "developed a large hematoma" with an 
infection, that was later examined in-service when he was wounded 
by shell fragments, but "nothing was done for it."  See the 
Veteran's January 2004 Statement in Support of Claim.  A February 
2004 private treatment record includes the Veteran's self-report 
that he sustained an injury in 1970 when he fell on to his elbow.  
See the Veteran's February 6, 2004 PCC Ambulatory Encounter 
Record.  In essence, the Veteran contends that his current left 
arm neuropathy was caused by this in-service injury.  However, 
for the reasons and bases discussed immediately below, the Board 
finds the Veteran's assertion that he injured his left arm during 
service not credible.   

Despite his assertion in 2004 that he received treatment for a 
left arm injury during service, the Veteran's service treatment 
records crucially do not include any reports documenting such 
treatment.  Significantly, there is no in-service diagnosis of a 
hematoma or acknowledgment of any infection affecting the 
Veteran's left arm.  Furthermore, the Veteran specifically stated 
upon separation in November 1970 that he was in excellent medical 
condition, just three months following his claimed elbow injury.  
See the Veteran's November 9, 1970 Report of Medical Examination.

Additionally, at the July 2009 VA examination, the Veteran 
specifically contradicted his 2004 assertions, indicating that he 
"does not recall having any injuries to either arm either on 
active duty or following." The Veteran recalled having some kind 
of infection in one arm that had to be drained, but could not 
remember which arm, and noted that there were "no residuals from 
that."  The Veteran also noted that when he was wounded by 
shrapnel in his back and buttocks in service, the shrapnel was 
removed, and he recalls no other problems when he went back to 
his unit.  Finally, the Veteran specifically indicated that his 
numbness and tingling of the left arm began in the mid-1980s.   
Pertinently, the July 2009 VA examiner concluded the examination 
report by stating that the Veteran "today denies having any 
injuries to the left arm on active duty."  See the July 2009 VA 
examiner's report, pages 1 and 2.  

Although the Veteran is competent to testify as to observable 
events or symptomatology [see Barr v. Nicholson, 21 Vet. App. 303 
(2007)], the Board finds the Veteran's 2004 assertions that he 
injured his left arm during service not credible.  The Board is 
aware of the holding in Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006), which notes that the Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.   However, 
Buchanan also states that, as the finder of fact, the Board is 
permitted to determine whether lay evidence is credible "in and 
of itself, i.e., because of possible bias, conflicting 
statements, etc."  Id. at 1337.  The Board may also "weigh the 
absence of contemporaneous medical evidence against the lay 
evidence of record."  Id.  

In this case, the record contains evidence in the form of 
conflicting lay statements that, in addition to the lack of 
corroborating contemporaneous medical evidence, weigh heavily 
against the Veteran's prior assertion that he injured his left 
arm in service.  In light of the fact that the Veteran's claimed 
in-service treatment from the Army is not reflected in his 
service records, and because the Veteran himself has recently 
denied any left arm injury in fact occurred in service and that 
his symptomatology actually began in the mid-1980s [approximately 
15 years following his separation from active duty service], the 
Board finds that the evidence of record as a whole weighs against 
a finding that an in-service left arm injury actually occurred. 

The Board acknowledges that the Veteran is in fact a combat 
veteran, and has received the Combat Infantryman Badge.  As noted 
above, for combat veterans, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in combat 
will be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, condition or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  Crucially, in this case, the Veteran has 
never asserted that he incurred his alleged left arm injury 
during combat, and there is no objective evidence of record to 
suggest as much.  Indeed, the Veteran has recently denied that an 
in-service left arm injury even occurred.  Therefore, the 
presumptions afforded combat veterans under 38 U.S.C.A. § 1154 
are not for application in this case.

Thus, the preponderance of the evidence is against a finding that 
the Veteran incurred a disease or injury of his left arm during 
his active duty service from 1968 to 1970.  Therefore, Hickson 
element (2) remains unsatisfied, and the Veteran's claim for 
service-connection on a direct basis fails for this reason alone.  

The Board notes in passing that based on his service in Vietnam, 
the Veteran's exposure to Agent Orange is presumed.  See 38 
U.S.C.A. § 1116(f) (West 2002).  To the extent that such exposure 
is considered an in-service "injury," the Board notes that the 
Veteran's left ulnar neuropathy is not a disability that is 
presumptively linked to herbicide exposure under 38 C.F.R. 
§ 3.309(e).  Indeed, only "acute or subacute" peripheral 
neuropathy are presumed to be associated with exposure to 
herbicide agents under § 3.309(e), and such must be manifested to 
a degree of 10 percent or more within a year after the last date 
on which a veteran was exposed to an herbicide agent for the 
presumption to apply.  38 C.F.R. § 3.307(a)(6)(ii).   Note 2 of 
§ 3.309(e) specifically defines acute and subacute peripheral 
neuropathy as "transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."   By his own 
statements to the July 2009 VA examiner, the Veteran indicated 
that his numbness and tingling in his left forearm began in the 
mid-1980s [approximately 15 years following his separation from 
service], and that such has never resolved.  See the July 2009 VA 
examiner's report, page 1.  There is no credible evidence of 
record demonstrating that the Veteran's current left ulnar 
neuropathy is acute or subacute, or that it had its onset within 
one year of the date the Veteran left Vietnam, November 8, 1970.  
38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  Accordingly, service-
connection for left arm neuropathy is not warranted based on the 
presumptive provisions of § 3.307 or § 3.309.  

The Board adds that no evidence of record suggests that the 
Veteran's presumed Agent Orange exposure directly caused his left 
arm neuropathy, and the Veteran does not so contend.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As noted above, the Veteran has alternatively asserted that his 
left arm neuropathy was caused or aggravated by his service-
connected diabetes and/or his service-connected residuals of a 
shell fragment wound to the back.  In order to prevail on the 
issue of entitlement to secondary service connection, there must 
be (1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) nexus evidence establishing 
a connection between the service-connected disability and the 
current disability.  See Wallin, 11 Vet. App. at 512.

The Board has already established that the Veteran indeed has a 
current diagnosis of left ulnar neuropathy.  The record 
additionally demonstrates that the Veteran is currently service-
connected for diabetes mellitus, and for residuals of a shell 
fragment wound to the back.  Accordingly, Wallin elements (1) and 
(2) are satisfied.  

With respect to crucial Wallin element (3), nexus or 
relationship, the preponderance of the evidence of record does 
not reflect that any relationship exists between the Veteran's 
left arm neuropathy and his service-connected diabetes and/or his 
shell fragment residuals of the back.  

Concerning diabetes, the Veteran underwent a VA diabetes 
examination in June 2001.  The examiner indicated that the 
Veteran had numbness in the ulnar distribution of the left hand 
that would come and go.  This examiner made no opinion however as 
to whether this numbness was due to the Veteran's diabetes.           
See the June 2001 VA examiner's report.

Subsequently, in September 2003, another VA examiner diagnosed 
the Veteran with mild ulnar neuropathy of the left hand.  Upon 
review of the Veteran's medical history and upon physical 
examination of the Veteran's arm, the September 2003 VA examiner 
pertinently opined that the Veteran's left hand neuropathy was 
"not related to the diabetes, since this is an otherwise common 
clinical condition."      See the September 2003 VA examiner's 
report.  

A private medical statement from R.E., a physician assistant-
certified (PA-C), noted that the Veteran was examined in February 
2004 and was found to have "diabetic neuropathy in his left 
lower arm ulnar nerve distribution secondary to progression of a 
soft tissue injury that occurred in 1976."  See the February 
2004 statement from R.E.  Another record dated in February 2004 
also identified "diabetic neuropathy status post left elbow 
injury to ulnar nerve (1976)."  See the Veteran's February 6, 
2004 PCC Ambulatory Encounter Record.  These reports appear to be 
self-contradictory.  On the one hand, the respective physicians 
diagnose the Veteran with diabetic neuropathy, and on the other, 
they attribute the neuropathy to a post-service injury in 1976, 
not to diabetes.  In an effort to sort out this confusion, the 
Board instructed the AOJ to afford the Veteran another 
examination.                    See the Board's June 2009 
decision, pages 25 and 26.  This examination took place in July 
2009.  

Upon reviewing the claims folder and examining the Veteran, the 
July 2009 VA examiner pertinently opined that it is "less likely 
that [the Veteran's] left ulnar neuropathy is caused or 
aggravated by the diabetes mellitus."  The examiner based her 
conclusions in part on the fact that the Veteran himself stated 
that his neuropathy began prior to the onset of his diabetes [see 
the Veteran's December 9, 2003 Statement in Support of Claim 
(indicating he had lack of feeling in his left hand before he had 
diabetes)].  Further, the examiner opined that the neuropathy was 
not aggravated by diabetes because the Veteran's numbness has not 
changed through the years, and because the Veteran's arm 
presented "no evidence of muscle atrophy nor any other findings 
or symptoms of any kind of diabetic neuropathy."  See the July 
2009 VA examiner's report, page 2.  

The Board places great weight of probative value on the opinion 
of the July 2009 VA examiner.  Indeed, the examiner's evaluation 
is the most comprehensive report of record as she considered the 
Veteran's entire history, including the relevant evaluations and 
statements that were previously made, and she was able to examine 
the Veteran.  It does not appear that any previous examiner had 
access to more information and evidence than the July 2009 VA 
examiner.  Additionally, the examiner cited to specific aspects 
of the record to support her conclusions.  The July 2009 VA 
examiner's report ultimately contains the most persuasive opinion 
on the matter, and it has support in the record, to include the 
prior negative nexus opinion of the September 2003 VA examiner, 
discussed above.  

The only evidence demonstrating any connection between the 
Veteran's left arm neuropathy and his diabetes are the self-
contradictory opinions noted above, indicating that the Veteran 
had diabetic neuropathy caused by a post-service injury.  These 
opinions are afforded no weight of probative value as they are 
wholly inconclusive, and are unsupported by any clinical 
rationale.  The Court has held on several occasions that medical 
evidence that is speculative, general or inconclusive in nature 
cannot support a claim.  See generally Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) [the failure of the health care provider to provide a 
basis for his/her opinion goes to the weight or credibility of 
the evidence]; Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."]

Crucially, the July 2009 VA examiner also addressed the Veteran's 
assertion that his service-connected residuals of a shell 
fracture wound to the back caused or aggravated his left arm 
neuropathy.  Upon review of the claims file and physical 
examination, the July 2009 VA examiner pertinently opined that 
the Veteran's shrapnel wound of the lumbar region "did not cause 
or aggravate the ulnar neuropathy of the left upper extremity."  
The examiner reasoned that the shrapnel wound was "anatomically 
completely removed from the ulnar nerve of the left arm and 
therefore could not cause or aggravate any arm symptoms."  See 
the July 2009 VA examiner's report, page 3.  There is no medical 
evidence of record contrary to the opinion of the July 2009 VA 
examiner.  

The Veteran has had ample opportunity to secure competent medical 
evidence in his favor and submit the same to VA in support of his 
secondary service-connection claims.  He has not done so.  See 38 
U.S.C.A. § 5107(a) (West 2002) [it is a claimant's responsibility 
to support a claim for VA benefits].

The Board has fully considered the Veteran's lay statements.  The 
questions involved in this case, however, involve the etiology of 
a disability-namely, whether the Veteran's left arm neuropathy 
was caused or aggravated by diabetes or by residuals of shell 
fragments to the back.  These questions require opinions from 
persons with medical expertise, as the answers cannot be 
ascertained through lay observation.  Neither the Veteran nor his 
representative has been shown to possess the requisite medical 
training or credentials needed to render a competent opinion as 
to these questions.  Accordingly, the lay opinions attributing 
the Veteran's neuropathy to his service-connected disabilities do 
not constitute competent evidence and lack probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board accordingly finds that the preponderance of the 
evidence of record is against a finding that the Veteran's left 
arm neuropathy was caused or aggravated by his service-connected 
diabetes or his service-connected residuals of a shell fragment 
wound of the back.  Therefore, Wallin element (3) remains 
unsatisfied, and the Veteran's claims for service-connection on a 
secondary basis fail for this reason alone.  

In sum, for the reasons and bases explained above, the Board 
finds that service-connection for neuropathy of the left upper 
extremity is not warranted on both a direct and secondary basis.  
The benefit sought on appeal is denied.


ORDER

Service connection for neuropathy of the left upper extremity is 
denied. 


REMAND

As was noted in the Introduction, the March 2010 Joint Motion for 
Partial Remand (Joint Motion) indicated that the Board failed to 
fulfill its duty to assist when it did not obtain a medical 
examination and opinion to determine whether the Veteran has 
muscle damage resulting from his shell fragment wounds.  The 
Joint Motion directed that a new examination be scheduled.  See 
the March 2009 Joint Motion, page 2.  

In particular, the Joint Motion noted that he examiner must 
specifically consider and discuss the April 21, 1986, 
radiographic evidence stating that the Veteran had metallic 
fragments in his soft tissue, conduct a current examination of 
the Veteran, and undertake current X-ray study of any retained 
fragment including those that may have migrated over time.  The 
Joint Motion also directs the examiner to further opine as to 
whether it is at least as likely as not that the Veteran has any 
muscle injury due to the residuals of his shell fragment wounds 
including any residuals resulting from any remaining retained 
metallic fragments.  If the examiner determines that the 
Appellant has any muscle injury as a result of his shell fragment 
wounds, the examiner must provide an opinion as to the severity 
of the injury, the specific muscle groups or groups affected by 
the track of the shrapnel, and the most specific muscle groups or 
groups affected by the residuals of the shell fragment wounds 
including all of those in which metal fragments may be retained.  

Per the instructions of the March 2010 Joint Motion, a VA 
examination must be scheduled for the Veteran.  Accordingly, the 
case is REMANDED to the Veterans Benefits Administration (VBA) 
for the following action:

1.  VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for his 
service-connected residuals of shell 
fragment wounds of the back and buttocks, 
to include scars since November 2007.  VBA 
should take appropriate steps to secure 
copies of any such treatment reports 
identified by the Veteran which are not in 
the record on appeal.  Efforts to obtain 
these records should also be memorialized 
in the Veteran's VA claims folder.

2.  VBA should then schedule the Veteran 
for a VA examination to determine the 
current nature and severity of his shell 
fracture residuals of the back and 
buttocks, to include scars.  In 
particular, the examiner should review the 
Veteran's claims folder, and in light of 
the Veteran's medical history and current 
clinical findings should render an opinion 
as to whether it is as likely as not that 
the Veteran has any muscle injury due to 
the residuals of his shell fragment 
wounds, including as due to any retained 
metallic fragments that remain in the 
Veteran's body.  

Per the instruction of the Court, the 
examiner should specifically consider and 
discuss the April 21, 1986 radiographic 
evidence of record demonstrating that the 
Veteran had metallic fragments in his soft 
tissue.  X-rays should be taken, as 
metallic fragments may have migrated over 
time.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(i.e. 50 percent or greater probability) 
that the Veteran has any current muscle 
disability resulting from his shell 
fragment wounds of the back and buttock. 

If the examiner determines that the 
Veteran has a muscle injury or injuries as 
a result of his shell fragment residuals, 
the examiner should provide an opinion as 
to the severity of each injury, the 
specific muscle group or groups affected 
by the track of the shrapnel, and the 
specific muscle group or groups affected 
by the residuals of the shell fragment 
wounds, including all those in which metal 
fragments may be retained.

A report should be prepared and associated 
with the Veteran's VA claims folder.  The 
examiner is requested to provide the basis 
for all opinions reached.

3.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's increased rating claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC) and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


